DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-3 and 5-19 of the amended claim set received 2/11/2021 are examined.  Claims 4 and 20 have been canceled by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan (US 2005/0086940) in view of Sze (US 2008/0264064) and Hovnanian (US 4,944,151).
Regarding Claim 1, Coughlan discloses in Fig. 1, a combustor 20 for use in a gas turbine engine (para. 0006), the combustor comprising:
an annular shell 70+72 forming an annular cavity around a central reference axis 500, and
an annular liner arranged in the annular cavity of the annular shell 70+72 along an annular combustion chamber 30 inside the annular shell 70+72, the annular liner including a plurality of tiles 78 (there is a circumferential array of the tiles 78 as read at para. 0018) arranged around the central reference axis 500 and located to shield an axially extending wall 72 of the annular shell from burning fuel in the combustion chamber 30.
Coughlan discloses that the annular shell may be made metallic or ceramic material and also that the annular liner tiles may be made of metallic or ceramic material (para. 0018), however Coughlan does not explicitly disclose that the shell is metallic and the tiles are ceramic.
Coughlan teaches a first tile 78 of the plurality of tiles circumferentially adjacent to a second tile 78 of the plurality of tiles (the liner is formed of an circumferential array of the tiles extending circumferentially around the chamber 30) but does not teach wherein the first tile includes a first shelf that cooperates with a second shelf in the second tile to form a ship lapped joint that provides a labyrinth-like seal between the first ceramic tile and the second ceramic tile.
Sze discloses in Fig. 1, a combustor 10 for use in a gas turbine engine (Abstract) including an annular shell 23 and an internal liner comprising a plurality of tiles 20, 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Coughlan so that the annular shell is metallic and the tiles are ceramic as taught by Sze as part of a selection of known material (metallic and ceramic) based on its suitability for its intended use (combustor shells and liner tiles).  MPEP 2144.07.
Hovnanian discloses an annular shell 22 and an annular liner comprising a plurality of tiles 28 for a combustor of a gas turbine engine (col. 3, ll. 52-59).  Hovnanian additionally discloses in Fig. 7 a first and a second circumferentially adjacent tile 28.  Hovnanian teaches, in Fig. 7, wherein the first tile includes a first shelf 36A that cooperates with a second shelf 34A in the second tile to form a ship lapped joint that provides a labyrinth-like seal between the first ceramic tile and the second ceramic tile (identical to that which would be formed by assembling the tiles with shelves shown in Figs. 9-10 of the instant application).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Coughlan so that the first and second tiles include the shelves taught by Hovnanian in order to accommodate expansion of the liner panels during operation of the combustor and to provide no discontinuities in a circumferential direction between adjacent liner panels, increasing the efficiency of the combustor (Hovnanian col. 6, l. 54-col. 7, l. 6).
Regarding Claims 2-3, Coughlan in view of Sze and Hovnanian teaches the claimed invention as discussed above.  Hovnanian discloses the incorporated first shelf 
    PNG
    media_image1.png
    518
    721
    media_image1.png
    Greyscale

Regarding Claim 13, Coughlan in view of Sze and Hovnanian teaches the claimed invention as discussed above.  Coughlan further discloses in Fig. 1, fuel nozzles 46 (plurality as read in para. 0017) configured to provide fuel to the combustion chamber 30 and a heat shield (Fig. 1A, ‘162’) arranged to protect a forward (left in the 
Regarding Claim 14, Coughlan in view of Sze and Hovnanian teaches the claimed invention as discussed above.  Coughlan further discloses wherein a forward (left) portion of each of the plurality of tiles 78 is arranged radially outward of and axially overlaps (relative to axis 500 or direction 504 of Fig. 1) with the heat shield 162 (see Figs. 1 and 1A).
Regarding Claim 15, Coughlan in view of Sze and Hovnanian teaches the claimed invention as discussed above.  Coughlan further discloses the forward (left in the figures) portion of each of the plurality of ceramic tiles 78 (see Figs. 1 and 1A) are coupled to the shell (via studs 84 as best shown in Fig. 1) for movement relative to the shell 70+72 during operation of the combustor (as shown in Fig. 1A the forward/left portion including end 106 of the tiles 78 is free/unfixed to shell wall 72 such that a difference in thermal expansion of the shell wall 72 and the tile 78 will result in relative movement between the shell wall 72 and tile 78).
Regarding Claim 16, Coughlan in view of Sze and Hovnanian teaches the claimed invention as discussed above.  Coughlan further discloses wherein fasteners 84 (left-most fasteners 84 shown in Figs. 1 and 2) extend from the forward (left of Fig. 1) portions of the plurality of tiles 72 to the shell (specifically, shell wall 72) to couple the plurality of ceramic tiles 78 to the shell 72.

Allowable Subject Matter
Claims 8-12 and 18-19 are allowed.
Claims 5-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or provide a reasonable combination to teach the following in combination with the base and intervening claim limitations:
Regarding Claim 5, “wherein the first ceramic tile includes a tab that extends radially from the first shelf of the first ceramic tile into a slot formed in the second shelf of the second ceramic tile to interlock the first ceramic tile and the second ceramic tile.”
Regarding Claim 8, “wherein the second shelf provides a cold-side shelf as it is shielded from the combustion chamber and the cold-side shelf is formed to include a cooling hole that extends radially through the second shelf.”
Regarding Claim 17, “wherein at least one of the fasteners is formed to include a passageway configured to carry cooling air from outside the shell into the combustor that is discharged toward the heat shield to cool the heat shield.”
Regarding Claim 18, “wherein fasteners extend from the forward portions of the plurality of ceramic tiles to the metallic shell to couple the plurality of ceramic tiles to the metallic shell and the fasteners are arranged radially outward of and axially overlap with the heatshield so that the fasteners are shielded from heat generated in the combustion chamber.”
Claims 6-7, 9-12, and 19 are allowable at least by basis on one of the claims discussed above.

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
The applicant argues the rejection of claim 1 over Coughlan in view of Sze and Hovnanian beginning at page 7 of the response.  The applicant specifically argues that the modification of the first and second tiles Coughlan with the circumferential overlapping shelves taught by Hovnanian is improper because Coughlan, before modification, includes rails at the circumferential edge of the tiles which are not suitable for overlap because the rail is “part of the principal of operation and novel points of the patent application” without any specific recitation pointed out.  It is unclear how modifying part of the principal of operation and novel points makes the modification impermissible.  It appears that the applicant is trying to argue that modification to include the overlapping shelves destroys the broad function of the tiles taught by Coughlan, however inclusion of the shelves does not destroy the broad function of the tiles which is to act as a heat shield for a combustor liner (see MPEP 1504.03 II. A.).  Additionally, it is noted that, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton," KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  A person of ordinary skill would recognize that if the advantage gained from including the overlapping shelves taught by Hovnanian, i.e. accommodating circumferential expansion and providing no discontinuities in a 
The applicant further argues the rejection of claim 1 making a case that the fastening system, i.e. simple studs, taught by Coughlan would not work if the tiles are overlapping at their circumferential edges because “at least the final panel would not be able to be installed without further modification.”  However, again the applicant is reminded that one must consider the level of ordinary skill.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton," KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  One of ordinary skill in the art has approximately at least a master’s degree in engineering and is quite capable of making a simple modification such as that the applicant mentions.  For example, one could simply use a form of the fastening system taught by Hovnanian or one could alternate the circumferential shelves used on adjacent tiles like shown clearly in US 5,404,793, Fig. 1, tiles 22 and 42.
The rejection of claim 1 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741